Citation Nr: 0715540	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-42 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, chondromalacia of the patella, status post 
total knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in February 2007.  A transcript of that hearing has 
been associated with the veteran's claims file.

Based on the veteran's statements and the arguments the 
veteran's representative made during the February 2007 Board 
hearing, the Board finds that the veteran has raised claims 
for service connection for back and left knee disabilities 
secondary to the service-connected right knee disability, as 
well as a claim for a total disability rating due to 
individual unemployability (TDIU).  The RO is directed to 
take appropriate action regarding these claims.  See Colayong 
v. West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent a right knee replacement in October 
2002.

3.  The veteran has chronic residuals from his right knee 
manifested by constant, severe pain.

CONCLUSION OF LAW

The criteria for assignment of a rating of 60 percent for 
internal derangement of the right knee, chondromalacia of the 
patella, status post total knee replacement have been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5055, 5256-5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims file includes a statement signed by the veteran 
and submitted in January 2003.  In the statement, the veteran 
acknowledged that he had been informed of which information 
and evidence he was to submit to VA and which information and 
evidence VA would attempt to obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The letter indicated that 
he did not have any additional evidence to provide.  In a 
document entitled "VCAA Notice Response" submitted in May 
2006, the veteran marked the box indicating that he had more 
information or evidence to give to VA to substantiate his 
claim.  The veteran noted at the bottom of the document that 
he "would like to have a hearing in front of the Board as 
soon as possible."  As noted, the veteran testified before 
the Board in February 2007.  Neither the veteran nor his 
representative indicated that the veteran had additional 
evidence pertinent to his claim in addition to that presented 
at the hearing.  

In a letter dated in March 2006, the veteran was provided 
additional notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter included 
specific notice regarding how a disability rating is 
determined.  

The Board notes that the record lacks evidence that the 
veteran was provided with a letter that complies with all 
VCAA notice requirements.  In addition, the veteran did not 
receive VCAA notice before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits; therefore, the veteran was not given timely VCAA 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The Board first notes the veteran does not contend that any 
notification deficiencies, either with respect to content or 
timing, have resulted in prejudice.  Regarding content, the 
Board finds that any defect was cured by actual knowledge on 
part of the veteran.  See Sanders v. Nicholson, No. 06-7001, 
slip op. at 14 (U.S. Fed. Cir. May 16, 2007).  See also 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  The January 2003 letter signed by the veteran 
indicates that he had knowledge of which information and 
evidence he was to submit to VA and which information and 
evidence VA would attempt to obtain.  As the veteran 
previously indicated that he did not have any additional 
evidence and the veteran appears to have provided the 
additional evidence noted in the May 2006 "VCAA Notice 
Response" in his personal hearing, the Board finds that the 
veteran had knowledge that he should submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the timing of the March 2006 notice, the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  The Board notes that the veteran's 
claim was not readjudicated after the March 2006 notice 
letter, and therefore, this last notice was not pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Subsequent to the February 2005 supplemental 
statement of the case, the veteran has not submitted any 
additional evidence, other than his February 2007 testimony 
before the Board.  The Board finds that the failure by the VA 
regional office to conduct a subsequent readjudication is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered in 
the February 2005 supplemental statement of the case would be 
no different than the previous adjudication.  See Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  

The veteran had actual knowledge of the evidence he needed to 
submit.  In addition, the record contains his testimony 
regarding the current severity of his disability and medical 
evidence regarding the severity of his right knee disability 
in the form of reports from VA examinations conducted in 
December 2003 and January 2005.  Under these circumstances, 
the Board finds that a remand of the veteran's appeal in 
order to issue the veteran additional VCAA notice is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  The veteran was provided with two VA examinations 
during the pendency of the appeal.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  At his hearing in February 2007, the veteran 
testified that he received Social Security disability 
benefits.  Hearing transcript, page 7.  He explained that the 
benefits began after he was involved in an accident when a 
tire blew on the vehicle he was driving.  He was then 
hospitalized for chest pain, following which he was treated 
for heart blockage.  Subsequently, his disability benefits 
began.  Page 8.  Since these records do not appear to be 
relevant to the issue at hand, the Board does not need to 
delay adjudication to obtain them.  38 C.F.R. § 3.159(c)(3) 
(2006).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.


Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

After a veteran has received a prosthetic replacement of a 
service-connected knee joint, the disability will be rated as 
100 percent disabling for one year following the implantation 
of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  This one year period commences after the initial one 
month 100 percent rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, Note (1).

After this one year period, a 60 percent rating will be 
assigned if there are chronic residuals consisting of severe 
painful motion or weakness.  Intermediate degrees of residual 
weakness, pain or limitation of motion are rated by analogy 
under Diagnostic Codes 5256, 5261 or 5262, all located in 
38 C.F.R. § 4.71.  The minimum rating assigned following knee 
replacement is 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

Diagnostic Codes 5256 through 5263, located in 38 C.F.R. 
§ 4.71a, specifically deal with impairment of the knee and 
leg.  Under Diagnostic Code 5256, ankylosis of the knee in a 
favorable angle in full extension or in slight flexion 
between 0 and 10 will be rated as 30 percent disabling.  
Higher ratings are assigned for ankylosis in greater degrees 
of flexion.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent rating; 
moderate subluxation or lateral instability of the knee 
warrants a 20 percent rating and severe recurrent subluxation 
or lateral instability warrants a 30 percent rating.

Diagnostic Code 5259 provides that a 10 percent rating is 
assigned for semilunar, dislocated cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for flexion limited to 60 degrees.  Higher ratings 
are assigned for more severe limitation of flexion.  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension limited to 5 degrees, with higher 
ratings assigned to more severe limitation of extension.

Diagnostic Code 5262 provides rating criteria for impairment 
of the tibia and fibula.  A 40 percent rating is assigned 
when there is nonunion of the tibia and fibula with loose 
motion that requires a brace.  Under Diagnostic Code 5263, a 
10 percent rating is assigned for genu recurvatum.




Factual Background

The veteran contends that his current right knee disability 
is more severe than that contemplated by a 30 percent rating.  
The veteran's knee has been replaced.  The veteran notes use 
of a cane.  He has testified at his hearing that his right 
knee causes constant pain, is unstable, pops and that he 
easily trips when he walks.  

The veteran was granted service connection for a right knee 
disability in an April 1965 rating decision; the disability 
was originally assigned a 30 percent rating.  A May 1966 
rating decision reduced the rating to 20 percent.

In October 2002, the veteran underwent a total right knee 
replacement.  A November 2002 private treatment record 
indicates that the wound had healed nicely and that the 
veteran had extension to 10 degrees and flexion to 91 
degrees.  A January 2003 VA treatment record indicates that 
the veteran reported having some limited range of motion.  
The veteran was found to have extension to approximately 15 
degrees and extension to 90 degrees.

A March 2003 rating decision granted a 100 percent rating 
from the date of the knee replacement to November 30, 2003.  
A 30 percent rating was assigned as of December 1, 2003.

In an April 2003 treatment record, the physician who 
performed the knee replacement noted that the veteran had 
some weakness of the leg with pain but wrote that the 
veteran's knee continued to improve.  He reported that the 
veteran was still 100% disabled from going back to being a 
truck driver and noted concern about control of the right 
foot.  The examiner anticipated giving the veteran a full 
release at the one-year post-surgery mark.

The veteran underwent a VA examination in December 2003.  The 
examiner noted review of the veteran's claims file.  The 
veteran noted that he was a truck driver and reported that he 
could not sit and push on a fuel pedal for a long period of 
time and felt that he could not quickly move his foot to the 
brake pedal.  He also reported having pain if he tried to do 
a lot of walking.  

The examiner noted that there was excellent alignment of the 
knee and that the veteran had range of motion of 0 to 105 
degrees.  The examiner noted that flexion became painful and 
limited beyond 105 degrees.  The collateral ligaments were 
stable and there was no anterior instability.  The examiner 
found no postoperative complications of the right knee 
replacement.  The examiner noted that the veteran could have 
more knee flexion, but explained that when someone has had 
multiple procedures it is unreasonable to expect that person 
to regain normal mobility, even though his comfort level has 
improved a great deal.

In a February 2004 rating decision, the RO confirmed the 30 
percent rating for the veteran's post-operative right knee 
disability.  The veteran filed a notice of disagreement to 
this rating decision.

The veteran underwent an additional VA examination in January 
2005.  The examiner noted review of the veteran's claims 
file.  The veteran reported being limited to walking 1/4 of a  
mile.  The veteran reported have a constant knee pain rated 
as a 5 on a 1 to 10 scale.  The veteran did not take any 
medications for his knee but noted using a heated knee wrap 
and doing strengthening exercises.  The veteran also reported 
that he had occasional swelling.  The veteran does not wear a 
knee brace.  

The veteran complained of increased knee pain with walking 
but did not complain of instability.  Upon physical 
examination, the examiner noted that the veteran had 
tenderness to palpation along the lateral side of the knee.  
There was a small effusion in the suprapatellar area.  The 
examiner noted that the veteran had range of motion of 0 to 
90 degrees; the motion was pain free.  The examiner noted 
that the knee was stable to varus and valgus stress but that 
there was 1+ lateral laxity at 30 degrees of flexion.  The 
examiner noted that the veteran had no weakness or 
incoordination but did have some fatigability with repetitive 
use and had increased pain with repetitive use.



Analysis

The Board finds that the veteran's right knee disability 
warrants a 60 percent rating.  The medical evidence of record 
indicates that the veteran reports constant pain and the 
January 2005 examination report specifically indicates that 
the veteran has increased pain with repetitive use.  At his 
hearing, the veteran described his pain as 8 out of 10, 
constantly, on a daily basis.  Hearing transcript, page 3.  
At his January 2005 VA examination, the pain was described as 
5 out of 10, also on a constant basis.  Significantly, during 
the January 2005 examination, the examiner described the 90 
degrees of flexion as "good" but also observed that most 
individuals who had this type of procedure generally had 
further flexion.  Normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).  Further, the examiner documented 
that there was some fatigability as well as increased pain 
with repetitive use.  Given these chronic residuals, 
especially the continuing pain that increases with repetitive 
use, as well as those described in detail at his personal 
hearing, the Board finds that the disability picture more 
nearly approximates that of the 60 percent disability rating 
under Code 5055.  38 C.F.R. § 4.7.      

The amputation rule at 38 C.F.R. § 4.68 prohibits a rating in 
excess of 60 percent for disability at the knee level or 
combination of disabilities at and below the knee.
In order words, the veteran is in receipt of the highest 
rating assignable for his right total knee prosthesis under 
the VA rating schedule. Accordingly, a rating in excess of 60 
percent is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not find in this case that there is such an 
exceptional or unusual disability picture so as to warrant 
extraschedular rating.  Clearly, there is no doubt that 
limitation caused by constant right knee pain and limited 
motion has an adverse impact on employability; loss of 
industrial capacity, however, is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  The Board notes that 38 C.F.R. § 4.1 
specifically states, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran has asserted that his right knee disability 
interferes with his ability to work - specifically, with his 
ability to continue his work as a truck driver.  This was 
recognized at the time of his VA examination in 2005.  While 
the examiner noted that the veteran was currently unemployed, 
the examiner otherwise stated that the veteran could do some 
type of truck driving, especially shorter runs, without 
having increased knee problems.  Thus, in the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  As noted in the Introduction, the Board 
finds that the veteran's claims regarding interference with 
employment are more appropriately contemplated by a claim for 
TDIU and the Board infers such a claim.




ORDER

Entitlement to a rating of 60 percent for internal 
derangement of the right knee, chondromalacia of the patella, 
status post total knee replacement is granted, subject to the 
regulations governing the payment of monetary benefits.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


